FILED
                            NOT FOR PUBLICATION
                                                                           MAY 26 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FEDERICO DIEGO DE DIEGO,                         No.   13-72048

              Petitioner,                        Agency No. A077-424-906

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 6, 2017
                               Seattle, Washington

Before: GRABER, IKUTA, and HURWITZ, Circuit Judges.

      Federico Diego de Diego1 petitions for review of the Board of Immigration

Appeals’s (BIA) order dismissing his appeal from an immigration judge’s (IJ)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1
        The docket identifies the petitioner as “Frederico Diego de Diego,” but the
administrative record and his briefs reflect the name “Federico.” The Clerk is
directed to amend the name listed on the docket consistent with the caption as it
appears in this disposition.
removal order. Because Diego is removable as an aggravated felon under 8 U.S.C.

§ 1227(a)(2)(A)(iii), our jurisdiction is limited to “constitutional claims or

questions of law.” 8 U.S.C. § 1252(a)(2)(D). We also retain jurisdiction to review

denial of relief under the Convention Against Torture (CAT) where, as here, the IJ

“does not rely on an alien’s conviction in denying CAT relief and instead denies

relief on the merits.” Morales v. Gonzales, 478 F.3d 972, 980 (9th Cir. 2007); but

cf. Pechenkov v. Holder, 705 F.3d 444, 451 (9th Cir. 2012) (Graber, J.,

concurring).

      The BIA did not violate Diego’s due process rights by affirming the IJ’s

decision and writing separately only to address Diego’s “salient contentions on

appeal.” See Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir. 2003).

Diego received multiple full and fair hearings, and multiple detailed and reasoned

opinions from the IJ.2

      The IJ applied the correct legal standard in concluding that Diego committed

particularly serious crimes, making him ineligible for withholding of removal




      2
       In a separate opinion published today, we resolve Diego’s claims that the
BIA erred in terminating his asylee status and denying adjustment of status and
waiver of inadmissibility. See Diego v. Sessions, — F.3d — (9th Cir. 2017)
                                           2
under 8 U.S.C. § 1231(b)(3)(B)(ii).3 See Konou v. Holder, 750 F.3d 1120, 1127

(9th Cir. 2014); In re N-A-M-, 24 I. & N. Dec. 336, 342 (BIA 2007); In re

Frentescu, 18 I. & N. Dec. 244, 247 (BIA 1982). Our review is limited to whether

the agency applied the correct legal standard; we cannot reweigh the evidence. See

Konou, 750 F.3d at 1127.

      The IJ did not err in concluding that Diego failed to demonstrate that he

would more likely than not be tortured if he returned to Guatemala. See 8 C.F.R.

§ 208.16(c)(2). There is no indication that the IJ failed to consider all of the

evidence, see Cole v. Holder, 659 F.3d 762, 771 (9th Cir. 2011), and nothing in the

record compels the conclusion that Diego would more likely than not be tortured if

he returned to Guatemala, see Vitug v. Holder, 723 F.3d 1056, 1066 (9th Cir.

2013); Morales, 478 F.3d at 977. The BIA did not err in reviewing for clear error

the IJ’s factual findings regarding the likelihood that Diego would be tortured. See

Vitug, 723 F.3d at 1063–64; In re Z-Z-O-, 26 I. & N. Dec. 586, 590 (BIA 2015).


      3
         The IJ also did not err by failing to terminate Diego’s prior grant of
withholding of removal expressly; the IJ expressly terminated Diego’s asylee
status, denied Diego’s application for asylum and withholding of removal, and
ordered Diego removed to Guatemala. The IJ’s decision that Diego was ineligible
for withholding of removal because he had committed particularly serious crimes
and the IJ’s order of removal make clear that the IJ was also terminating Diego’s
prior grant of withholding. The IJ’s and BIA’s decisions are “clear enough” that
we are not left to speculate about their determinations and rationales. Delgado v.
Holder, 648 F.3d 1095, 1107 (9th Cir. 2011) (en banc).
                                           3
PETITION DISMISSED IN PART AND DENIED IN PART.




                        4